IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON

        JAMES GLENN COLLINS, JR. v. TOMMY MILLS, WARDEN
                                    (STATE OF TENNESSEE)

                     Direct Appeal from the Circuit Court for Lake County
                            No. 08-CR-9149        Lee Moore, Judge
                                  _________________________

                      W2008-00798-CCA-R3-HC - Filed December 3, 2008
                               _________________________

The petitioner, James Glenn Collins, Jr., appeals the Lake County Circuit Court’s summary dismissal
of his petition for habeas corpus relief. The State has filed a motion requesting that this court affirm
the trial court’s denial of relief pursuant to Rule 20, Rules of the Court of Criminal Appeals because
the petition fails to state a cognizable claim for relief. Upon our review of the petition and the
applicable authorities, we grant the State’s motion and affirm the judgment of the lower court.

Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Trial Court Affirmed Pursuant to
Rule 20, Rules of the Court of Criminal Appeals.

CAM ILLE R. McMULLEN , J., delivered the opinion of the court, in which JOHN EVERETT WILLIAMS
and ALAN E. GLENN , JJ., joined.

James Glenn Collins, Jr., Pro Se.

Robert E. Cooper, Jr., Attorney General and Reporter; and Rachel E. Willis, Assistant Attorney
General, for the appellee, State of Tennessee.

                                   MEMORANDUM OPINION

        In July 1986, the petitioner, James Glenn Collins, Jr., pled guilty in Knox County Criminal
Court to four counts of armed robbery, two counts of grand larceny, one count of petit larceny, one
count of concealing stolen property, one count of aggravated assault, and one count of escape as
charged in nine separate indictments. He agreed upon an effective sentence of forty-five years in the
Tennessee Department of Correction as a Range I, standard offender. He did not file a direct appeal
or seek post-conviction relief.

         On March 28, 2008, the petitioner filed a pro se petition for habeas corpus relief in Lake
County Circuit Court. His central claim was that his 1986 plea agreement was “illegal and void
. . . due to the cumulative affect [sic] of the Constitutional errors affecting the substantial rights of
the defendant in that he has clearly been denied fundamental due process of law.” The petitioner
challenged each of his convictions for a combined total of over one-hundred forty grounds for relief,
with varying sub-parts, which can be categorized as follows: (1) ineffective assistance of counsel;
(2) deficiencies in the affidavits of complaint and arrest warrants; (3) sufficiency of the evidence;
(4) validity of guilty plea; (5) the statutes under which petitioner was charged were inapplicable to
the offense he actually committed; (6) allegations of prosecutorial misconduct, and (7) challenges
to the sentence imposed. After carefully reviewing the allegations within the petition, the trial court
denied habeas corpus relief with an extensive eight-page written order analyzing the petition, the
exhibits, and the applicable law. The petitioner then filed this timely appeal.

         In this appeal, the petitioner filed a one-hundred-twenty-two page handwritten brief arguing
largely the same aforementioned grounds. He additionally claims that the habeas court erred by
denying him relief on his habeas corpus petition without the appointment of counsel. The State
argues the habeas court properly dismissed the petition because none of the petitioner’s claims, even
if true, would render the petitioner’s convictions void. We agree.

        A prisoner is guaranteed the right to habeas corpus relief under Article I, section 15 of the
Tennessee Constitution. See also T. C. A. § 29-21-101, et seq. However, the grounds upon which
a writ of habeas corpus may be issued are very narrow. Taylor v. State, 995 S.W.2d 78, 83 (Tenn.
1999). “Habeas corpus relief is available in Tennessee only when ‘it appears upon the face of the
judgment or the record of the proceedings upon which the judgment is rendered’ that a convicting
court was without jurisdiction or authority to sentence a defendant, or that a defendant’s sentence
of imprisonment or other restraint has expired.” Archer v. State, 851 S.W.2d 157, 164 (Tenn. 1993).
“[T]he purpose of a habeas corpus petition is to contest void, not merely voidable, judgments.” Id.
at 163. A void judgment “is one in which the judgment is facially invalid because the court lacked
jurisdiction or authority to render the judgment or because the defendant’s sentence has expired.”
Taylor, 995 S.W.2d at 83. “In contrast, a voidable judgment is facially valid and requires the
introduction of proof beyond the face of the record or judgment to establish its invalidity. Thus, in
all cases where a petitioner must introduce proof beyond the record to establish the invalidity of his
conviction, then that conviction by definition is merely voidable, and a Tennessee court cannot issue
the writ of habeas corpus under such circumstances.” Hickman v. State, 153 S.W.3d 16, 24 (Tenn.
2004)(internal citation and quotation omitted); see also Summers v. State, 212 S.W.3d 251, 256
(Tenn. 2007) (citation omitted). Moreover, it is the petitioner’s burden to demonstrate, by a
preponderance of the evidence, that the judgment is void or that the confinement illegal. Wyatt v.
State, 24 S.W.3d 319, 322 (Tenn. 2000).

         If the habeas corpus court determines from the petitioner’s filings that no cognizable claim
has been stated and that he is not entitled to relief, the petition for writ of habeas corpus may be
summarily dismissed. See Hickman v. State, 153 S.W.3d 16, 20 (Tenn. 2004). Further, the habeas
corpus court may summarily dismiss the petition without the appointment of a lawyer and without
an evidentiary hearing if there is nothing on the face of the judgment to indicate that the convictions
are void. Passarella v. State, 891 S.W.2d 619, 627 (Tenn. Crim. App. 1994), superceded by statute
as stated in State v. Steven S. Newman, No. 02C01-9707-CC-00266, 1998 WL 104492, at *2 n.2
(Tenn. Crim. App., at Jackson, Mar. 11, 1998).



                                                 -2-
        Upon review of the record and applicable law, this court concludes that the petitioner is not
entitled to habeas corpus relief and that the habeas court’s summary dismissal of the petition was
proper. The petitioner’s numerous claims are merely voidable, not void. Nothing in the record
demonstrates that the trial court lacked jurisdiction to accept the petitioner’s guilty pleas, impose the
sentences, or that the petitioner’s sentences have expired. Accordingly, the petitioner has not
asserted a facially cognizable claim that is appropriate for habeas corpus relief. Because there was
no facially cognizable claim, the petitioner was also not entitled to appointment of counsel for his
hearing in the habeas court. Billy James Matthews v. Turner, No. W2004-01547-CCA-R3-HC, 2005
WL 957112, at *2 (Tenn. Crim. App., at Jackson, Apr. 26, 2005) (citations omitted).

        On November 6, 2008, the petitioner filed a motion with this court to amend his petition for
habeas corpus relief. The petitioner now attempts to amend his petition based on his “illegal range
sentencing.” In this motion, the petitioner apparently complains because he was sentenced as a
Range I, standard offender, rather than being sentenced as a Range II, multiple offender, his true
status at the time of the guilty plea. “[A] plea-bargained sentence is legal as long as it does not
exceed the maximum punishment authorized for the plea offense.” See Hoover v. State, 215 S.W.3d
776, 780 (Tenn. 2007). Moreover, “offender classification and release eligibility are non-
jurisdictional and may be used as bargaining tools by the State and the defense in plea negotiations.”
Id. Nothing in this record indicates the petitioner’s sentence exceeded the maximum punishment
authorized by statute. Accordingly, the petitioner’s motion is denied.

        When an opinion would have no precedential value, the Court of Criminal Appeals may
affirm the judgment or action of the trial court by memorandum opinion when the judgment is
rendered or the action taken in a proceeding without a jury and such judgment or action is not a
determination of guilt, and the evidence does not preponderate against the finding of the trial judge.
See Tenn. Ct. Crim. App. R. 20. We conclude that this case satisfies the criteria of Rule 20.
Accordingly, it is ordered that the State’s motion is granted. The judgment of the trial court is
affirmed in accordance with Rule 20, Rules of the Court of Criminal Appeals.


                                                                _____________________________
                                                                CAMILLE R. McMULLEN, JUDGE




                                                  -3-